

115 HRES 177 IH: Expressing support for the designation of Clergy Spouse Appreciation Day.
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 177IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Mr. Richmond submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of Clergy Spouse Appreciation Day.
	
 Whereas the church is where the community of saints assemble together to cultivate, nurture, and enhance a concrete spiritual connection between God and man that ultimately leads to advancing the minds and improving the lives of those in the community;
 Whereas the clergy are God’s authorized representatives, whose mission is to create an atmosphere of unity, love, and hope in an otherwise oppressed and chaotic community;
 Whereas the clergy extend themselves to organize, promote, and influence programs and activities that create that atmosphere of unity, love, and hope;
 Whereas the clergy spouse has accepted the challenge to work alongside God’s ambassador as the spouse carries out the assigned mission of educating and equipping the community with the necessary tools to enhance their living standards;
 Whereas the nature of the service provided by the clergy and their spouses is unique, as they are entrusted with the spiritual well-being of the flock, thereby creating a positive impact on their respective communities;
 Whereas the dedication and sacrifice provided by the clergy spouses to improve the quality of life for their community is immeasurable;
 Whereas a day in recognition of the contributions of the clergy spouses would highlight their dedication by increasing awareness of the many service programs organized and executed by the more than 200,000 clergy spouses in the United States; and
 Whereas the third Sunday in October would be an appropriate date to designate as Clergy Spouse Appreciation Day: Now, therefore, be it
	
 That the House of Representatives supports the designation of Clergy Spouse Appreciation Day. 